DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-6, 12, 15-18, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a composition comprising a polypropylene polymer blended with greater than 2wt% to  melt strength modifier, wherein the polymer composition comprises at least 90% by weight of polypropylene polymer having a long chain branching level of less than 0.001 LCB per 1000C, the specification does not reasonably provide enablement for such a composition (of the polypropylene polymer comprises at least 90% by weight of polypropylene polymer having a long chain branching level of less than 0.001 LCB per 1000C with greater than 2% to about 10% by weight of melt strength modifier) simultaneously having each of the instantly claimed properties of (1) a strain hardening index of greater than about 0.9 and less than about 5; (2) a shear thinning factor of greater than about 120 and less than bout 300; (3) a viscosity transition temperature of from about 190ºC to about 230ºC; and (4) an elastic index of greater than about 0.4 and less than about 0.8. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
It is noted that ¶60 of the specification specifically states the desired strain hardening index, shear thinning factor, viscosity (or viscoelastic) transition temperature, and elastic index are the result of using a sufficient amount of the instantly claimed melt strength modifier. ¶60 further goes on to state that the amount is greater than 0.6% by weight, such as in an amount greater than about 0.8% by weight, such as in an amount greater than about 1 % by weight, such as in an amount greater than about 1.2% by weight, such as in an amount greater than about 1.4% by weight, such as in an amount greater than about 1.6% by weight, such as in an amount greater than about 1.8% by weight, such as in an amount greater than about 2% by weight, such as in an amount greater than about 2.2% by weight, such as in an amount greater than about 2.4% by weight, such as in an amount greater than about 2.6% by weight; and an amount less than about 10% by weight, such as in an amount less than about 8% by weight, such as in an amount less than about 6% by weight, such as in an amount less than about 4% by weight, such as in an amount less than about 3.5% by weight, such as in an amount less than about 3% by weight.
However, the Examples (comparative and inventive) only show the use of no melt strength modifier (Examples 1-2 and 6, which are comparative), or 1wt% (Example 3, which is also now allegedly comparative), 2wt% (Example 4, which is also now the only allegedly Inventive Example), and 0.8wt% (Example 3, which is also now allegedly comparative). Not one of the Examples simultaneously achieves the instantly claimed properties where (1) the strain hardening index is greater than about 0.9 and less than about 5; (2) the shear thinning factor is greater than about 120 and less than bout 300; (3) the viscosity transition temperature is from about 190ºC to about 230ºC; and (4) the elastic index of greater than about 0.4 and less than about 0.8. Example 3, which is now allegedly comparative as it contains an amount of melt strength modifier outside the instantly claimed range (1wt%), achieves a strain hardening index (1.27), viscoelastic transition temperature (230ºC), and an elasticity index (0.55), which fall within the instant claims. Likewise, Example 5, which is now allegedly comparative as it contains an amount of melt strength modifier outside the instantly claimed range (0.8wt%), achieves a strain hardening index (1.31), viscoelastic transition temperature (220ºC), and an elasticity index (0.47), which fall within the instant claims. However, Example 4, which is now the only Inventive Example as it is the only Example containing an amount of melt strength modifier which falls within the instant claims (2wt%) achieves only a strain hardening index (1.47) and shear thinning factor (264), which meet the instant claims, but does not achieve a viscoelastic transition temperature or an elasticity index which fall within the range required by instant claim 1. The shear thinning factors of all the Examples are so vastly different, it is not clear from the results how it is achieved. It is not clear, based on the specification, how one of ordinary skill in the art would produce the instantly claimed composition, by using from greater than 2wt% melt strength modifier with a polymer comprising at least 90% by weight polypropylene polymer having a long chain branching level of 0.001 LCB per 1000C, where the composition also has each of the following required properties: (1) the strain hardening index is greater than about 0.9 and less than about 5; (2) the shear thinning factor is greater than about 120 and less than bout 300; (3) the viscosity transition temperature is from about 190ºC to about 230ºC; and (4) the elastic index of greater than about 0.4 and less than about 0.8. The Example having the required amount of melt strength modifier has neither the viscoelastic transition temperature required by the instant claims, nor the elastic index required by the instant claims. 
Applying the Wands factors, the breadth of the claims (factor A) is broad, with a large genus of melt strength modifier being claimed (no specific melt strength modifier is recited in instant claim 1), with a range of amount being greater than 2wt% to about 10% by weight of the melt strength modifier. The nature of the invention is chemical (factor (B)). The state of the prior art (factor (C)) is advanced, as polypropylene polymers having materials meeting “melt strength modifiers” have been known for decades. The level of one of ordinary skill is advanced (factor (D)). The level of unpredictability in the art is high (factor (E)) because of the many types of melt strength modifiers and their possible effects on polypropylene, as well as the effect of the amount of any one type of melt strength modifier.  The amount of direction provided by the inventor (factor (F)) is very little because the specification does not teach how to arrive at the instantly claimed properties. Paragraph 60 states that the amount of the melt strength modifier provides a desired strain hardening index, a desired viscosity transition temperature, a desired shear thinning factor, and a desired elasticity index. However, this is not shown by the Examples, which is the next Wands factor. While the specification shows working examples (factor (G)), none of the Examples achieve all of the instantly claimed properties requiring a specific strain hardening index, a specific viscosity transition temperature, a specific shear thinning factor, and a specific elasticity index, let alone by using the claimed amount of greater than 2wt% to about 10wt%. None of the Examples show the results of using greater than 2wt%. There are 3 examples without melt strength modifier, which are called the comparative examples, two examples with amounts lower than 2wt% (at 1wt% and 0.8wt%), and one example at 2wt%. The example at 2wt% does not provide the viscosity transition temperature or the elastic index required by instant claim 1. Furthermore, the Examples at each of 1wt% and 0.8wt% do provide a strain hardening index; a viscosity transition temperature, and an elastic index which meet the instant claims. No trend can be established which links the amount of melt strength modifier to any shear thinning factor, which is contrary to what is stated in paragraph 60. Examples with no melt strength modifier have shear thinning factors of 86, 35, or 38,000. The data does not appear to make any sense, as the Example at 2wt% melt strength modifier achieves a shear thinning factor of 264, while an example at 1wt% of the same material in the same polymer achieves a shear thinning factor of 47,000, and an example at 0.8wt% of the same melt strength modifier in the same polymer achieves a shearing thinning factor of 1683. It is not clear how any specific shear thinning factor is achieved, let alone one in the range of greater than about 120 and less than about 300, as required by instant claim 1. The specification provides no explanation or guidance as to how to achieve a particularly shear thinning factor, and this is especially evident given the data in Table No. 2. What results will occur at 1.2wt% melt strength modifier, which is as far from 1wt% as 0.8wt% (both are 0.2wt% from 1wt%)? What result occur at 1.5wt%? 1.8wt%? 3wt%? The working Examples do not show what will result, nor is there any explanation in the specification for how to achieve any given shear thinning factor. There is no guidance showing how to arrive at a composition containing the instantly claimed components and having each of the properties required by instant claim 1. 
The quantity of experimentation (factor (H)) is high because as discussed above, the working Examples do not show how to arrive at the instantly claimed properties, nor is there any explanation in the specification for how to achieve any given shear thinning factor. The instant specification does not show how one of ordinary skill in the art would make a polymer composition having the instantly claimed components which achieves each of the instantly claimed properties. Therefore, the specification does not reasonably provide enablement for such a composition (of the polypropylene polymer comprising at least 90% by weight of polypropylene polymer having a long chain branching level of less than 0.001 LCB per 1000C, combined with greater than 2% to about 10% by weight of melt strength modifier) simultaneously having each of the instantly claimed properties of (1) a strain hardening index of greater than about 0.9 and less than about 5; (2) a shear thinning factor of greater than about 120 and less than bout 300; (3) a viscosity transition temperature of from about 190ºC to about 230ºC; and (4) an elastic index of greater than about 0.4 and less than about 0.8. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 12, 15-18, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recite “the polymer composition has a viscoelastic transition temperature of at least 180ºC.” However, lines 19-20, recite “the polymer composition exhibits a viscosity transition temperature of from about 190ºC to about 230ºC.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation is a viscosity transition temperature of from about 190ºC to about 230ºC, and the narrower statement of the range/limitation is a viscosity transition temperature of from about 190ºC to about 230ºC. It is noted that the instant specification uses the terms “viscosity transition temperature” and “viscoelastic transition temperature” interchangeably (see ¶34). It is unclear to what the viscoelastic/viscosity transition temperature is limited. None of claims 4-6, 12, 15-18, or 25-26 remedy the indefinite issue of claim 1, and therefore, claims 1, 4-6, 12, 15-18, and 25-26 are indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites “wherein the polymer composition has a strain hardening index of greater than 0.4, a shear thinning factor of greater than 100, and an elastic index of greater than 0.2.” Claim 1, on which claim 4 depends, limits the polymer composition to a strain hardening index of greater than 0.9 to less than about 5; the shear thinning factor of greater than about 120 and less than about 300; and an elastic index of greater than about 0.4 and less than about 0.8. Thus, claim 4, which depends from claim 1, attempts to broaden the ranges of its parent claim and fails to further limit its parent claim.
Likewise, claim 18 recites “wherein the polymer composition has a strain hardening index of greater than about 0.9, a shear thinning factor of greater than about 50, has a viscosity transition temperature of from about 180ºC to about 230ºC and an elastic index of greater than 0.2.”  Claim 1, on which claim 18 depends, limits the polymer composition to a strain hardening index to greater than about 0.9 to less than about 5; the shear thinning factor to greater than about 120 and less than about 300; the viscosity transition temperature to about 190ºC and less than 230ºC, and the elastic index to greater than about 0.4 and less than about 0.8. Thus, claim 18, which depends from claim 1, attempts to broaden the ranges of its parent claim and fails to further limit its parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12, 15-16, 18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hadimani et al. (WO 2017/042092).
Hadimani et al. teach a composition comprising a polyolefin (abstract), wherein the polyolefin is present in an amount of at least, for example, 90wt% (see page 3, lines 33-35). An expressly named examples of polyolefin is propylene-based polymers (see page 3, line 29), including propylene homopolymers or copolymers (page 4, lines 14-20). The amount of branching of the propylene-based polymer is low, with an example being 0 to 5 branches/1000 carbon atoms (see page 5, lines 21-24). This overlaps the amount of branching recited in instant claim 1. The compositions of Hadimani preferably include a 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol (page 25, lines 12-13) as an additional nucleating agent. The 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol is identical to the 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol described as a “melt strength modifier” used in the instant invention. Thus, these identical materials will function in an identical manner when added to an identical compound, i.e. a linear polypropylene having the same branching level, including modifying a melt strength. The amount of additional nucleating agent, of which 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol is a preferred example, used in Hadimani, is for example, about 1000 ppm or more based on the total weight of the polymer composition, which is an amount of 0.1wt% or greater. See page 21, lines 14-17. This overlaps the range of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hadimani et al. to use an amount of 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of Hadimani comprise identical amounts of identical materials as the composition recited in the instant claims. Particularly, embodiments of Hadimani et al. include a polypropylene having a branching level as recited in the instant claims which is combined with identical amounts of an identical material, 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol, which is necessarily a melt strength modifier. These embodiments will necessarily have the same properties as recited in the instant claims, including creation of a penetration network when the polymer is heated to a molten state; a viscoelastic/viscosity (claim 18) transition temperature of at least 180ºC, or from 190ºC to 230ºC, or from 180ºC to 230ºC; a strain hardening index which meets claims 1, 4, and 18; a shear thinning factor which meets claims 4 and 18; and an elastic index which meets claims 1, 4, and 18, by virtue of identical materials being combined in identical amounts. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). No such evidence has been provided by Applicants.
Additives such as blowing agents can further be added to the compositions of Hadimani et al. See page 26, line 4. The compositions of Hadimani include a nucleating agent in addition to the disclosed 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol. See entire document and particularly page 21, lines 14-15, which states that Component B is a nucleating agent. It is noted that Component B of Hadimani is a nucleating agent and is not excluded from the instantly claimed invention, including new claim 26. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hadimani et al. (WO 2017/042092) and further in view of Musgrave (EP 1676874).
Hadimani et al. teach the compositions as discussed in this rejection above, the rejection of which is incorporated herein by reference in its entirety. While Hadimani teaches that blowing agents can be included in the compositions of the invention, Hadimani et al. does not described specific blowing agents such as those recited in instant claim 17
However, Musgrave (EP 1676874) teach polypropylene compositions which include linear polypropylene homopolymers or copolymers (¶18) and which further include nucleating agents and blowing agents (¶20). Expressly named examples of blowing agents include nitrogen, carbon dioxide, chlorofluorocarbons and HCFCs. See ¶29.
Both Hadimani and Musgrave relate to the field of compositions which include, for example, linear polypropylene which is combined with a nucleating agent and a blowing agent, the compositions of which are used to produce, for example, food packaging (see ¶42 of Musgrave et al. and page 28, lines 4-5 of Hadimani). While Hadimani teaches that blowing agents can be included in the compositions of the invention, Hadimani does not teach specific blowing agents to add. One of ordinary skill in the art would be motivated to look to Musgrave et al., which is from the same field of endeavor as Hadimani, to determine which blowing agents to use as the blowing agents of Hadimani et al, including nitrogen, carbon dioxide, chlorofluorocarbons and HCFCs. See ¶29 of Musgrave.

Response to Arguments
It is noted that that the instant specification while being enabling for producing a composition comprising a polypropylene polymer blended with greater than 2wt% to  melt strength modifier, wherein the polymer composition comprises at least 90% by weight of polypropylene polymer having a long chain branching level of less than 0.001 LCB per 1000C, the specification does not reasonably provide enablement for such a composition (of the polypropylene polymer comprises at least 90% by weight of polypropylene polymer having a long chain branching level of less than 0.001 LCB per 1000C with greater than 2% to about 10% by weight of melt strength modifier) simultaneously having each of the instantly claimed properties of (1) a strain hardening index of greater than about 0.9 and less than about 5; (2) a shear thinning factor of greater than about 120 and less than bout 300; (3) a viscosity transition temperature of from about 190ºC to about 230ºC; and (4) an elastic index of greater than about 0.4 and less than about 0.8. See the rejection above. 

Applicant's arguments with regards to Hadimani et al. (WO 2017/042092) filed 11/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the range of Hadimani et al. of additional nucleating agent, which is a range of greater than 1000 ppm as expressly disclosed at page 21, line 17 of the reference, means the nucleating agent can be up to 100wt%, and given that the range is open-ended, one of ordinary skill in the art would only use the preferred range later disclosed in the reference.
This is incorrect and not persuasive.
Applicant is importing limitations into the reference which are not present in the reference (i.e. 100wt% of nucleating agent). One of ordinary skill in the art would certainly know, given the teachings of Hadimani, that the composition does not comprise or consist of 100wt% nucleating agent as suggested by Applicant. The broad range disclosed in the Hadimani reference is a range 1000 ppm of the additional nucleating agent, which is preferably 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol, which is a range of 0.1wt% or greater. As discussed above, it would have been obvious to one of ordinary skill in the art, based on the teachings of Hadimani et al. to use an amount of 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol which meets the instant claim limitations of instant claim 1 (such as greater than 2wt%) because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. Hadimani is not limited to the preferred ranges, but is relevant for all it teaches, which means that one of ordinary skill in the art, based on the teachings of Hadimani et al., would use an amount of additional nucleating agent (which is identical to the instantly claimed melt strength modifier and will therefore perform in an identical manner when added to the same type of polypropylene polymer material including modifying the melt strength of the polymer) which meets the instant claim limitations of instant claim 1. 
Applicant states that “Even Hadimani admits and teaches that the amount of nucleating agent is “about 5,000 ppm or less, or about 2,000 ppm or less,” as stated on page 10, last paragraph of the Remarks filed on 11/21/2022. Applicant alleges that this a teaching away from the instantly claimed amount of sorbitol melt strength modifier. 
First, it is unclear as to what Applicants believe Hadimani “admits” to. Secondly, what Hadimani states, is that the nucleating agent is typically is present in a range of about 5,000 ppm or less, or about 2,000 ppm. This does not negate the previously statement, which discloses a range of 1000 ppm or more (0.1wt% or more). MPEP 2123, Section II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Additionally, as stated in MPEP 2123, Section II.:
[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The preferred “typical” range of Hadimani does not constitute a teaching away from the broader and/or nonpreferred range of 1000 ppm (0.1wt%) or more stated in the previous sentence, as expressly stated in MPEP 2123. No admission is being made. The reference is merely describing alternative and preferred embodiments, versus broader and possible less preferred embodiments. That is not a teaching away. Hadimani in no way criticizes, discredits, or otherwise discourages the instantly claimed amount of sorbitol component, which is required for a teaching away. This is especially true given the teaching of 1000 ppm (0.1wt%) or greater additional nucleating agent (of which ,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol is preferred) in Hadimani. Therefore, Applicant’s argument is not persuasive. 
Applicant argues, with respect to the teachings of Hadimani, that “where a nucleating agent is used, it is in conjunction with Component B, but the present claims are silent with regard to any material that would be construed as consistent with Hadimani’s ‘Component B’,” as stated in the second paragraph of the Remarks filed on 11/21/2022. 
This is not persuasive.
As discussed in the Advisory Action mailed on 10/26/2022, instant claims 1, 4-6, 12, 15-18 and 25 use the transitional phrase “comprising,” which, as stated in MPEP 2111.03, I, “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” The component B of Hadimani is not excluded from the instantly claimed invention, and Applicants have provided no factually supported objective evidence which demonstrates that compositions of Hadimani will not have an “increased melt strength” even if component B is present. Furthermore, the amount of 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol of Hadimani overlaps the amount of claim 1, and the data of the instant specification provides factually supported evidence that an amount of 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol which falls within the range of Hadimani produces the properties recited in the instant claims. Therefore, Applicant’s argument is not persuasive. 
It is noted that not only is compound B of Hadimani not excluded from any of the instant claims, newly presented claim 26 expressly states that nucleating agents can be present. Component B of Hadimani is a nucleating agent, as stated throughout the entire reference (additionally see page 3, lines 9-10; page 3, lines 19-20; page 10, lines 23-25; page 21, lines 14-15). Furthermore, the instant claims are to a composition, and not a process, and do not in any way require combining “a nucleating agent directly with the polypropylene polymer,” as suggested in the last sentence of the second paragraph of page 11 of the Remarks filed on 11/21/2022.  Each of the instantly claimed components are present in the composition of Hadimani, the composition of Hadimani which is the same as that of the instant claims. Again, the instant claims do not exclude additional components with the exception of claim 26, which allows for nucleating agents, including the component B of Hadimani, which is a nucleating agent. 
It is further noted that not only does the instant specification not provide evidence of criticality of the instantly claimed range of greater than 2wt% to about 10wt% sorbitol melt strength modifier, not one Example (comparative or otherwise) show the results of using more than 2wt% modifier. What the results do show is that instantly claimed properties (strain hardening index, elastic index, and viscosity temperature) are achieved using amounts which fall within Hadimani, while amounts falling in the instantly claimed range (2wt%) do not. When 2wt% of the melt modifier is used, the elastic index is outside the range required by the instant claims, and a viscosity transition temperature is not reported. It is now unclear how the instantly claimed properties are achieved, especially given the discussion at ¶60, which claims that the amount of the modifier (which is the same in the prior art) is what achieves the desired shear thinning factor; viscosity transition temperature; strain hardening index, and elasticity index. No pattern or trend can be ascertained from the data of the instant specification. What happens when the modifier is used at 1.5wt%? 3wt? 7wt%? 10wt%? 15wt%? See the scope of enablement rejection above. 
The discussion above is incorporated herein with regards to the arguments over Musgrave. 
For the reasons provided above, Applicant’s arguments filed on 11/21/2022 with regards to Hadimani are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766